Name: Council Regulation (EC) NoÃ 396/2008 of 29 April 2008 amending Regulation (EC) NoÃ 397/2004 imposing a definitive anti-dumping duty on imports of cotton-type bed linen originating in Pakistan
 Type: Regulation
 Subject Matter: trade;  leather and textile industries;  international trade;  Asia and Oceania;  competition;  plant product
 Date Published: nan

 6.5.2008 EN Official Journal of the European Union L 118/1 COUNCIL REGULATION (EC) No 396/2008 of 29 April 2008 amending Regulation (EC) No 397/2004 imposing a definitive anti-dumping duty on imports of cotton-type bed linen originating in Pakistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), Having regard to Article 1(4) of Council Regulation (EC) No 397/2004 of 2 March 2004 imposing a definitive anti-dumping duty on imports of cotton-type bed linen originating in Pakistan (2), Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURE (1) By Regulation (EC) No 397/2004, the Council imposed a definitive anti-dumping duty on imports into the Community of cotton-type bed linen falling within CN codes ex 6302 21 00 (TARIC codes 6302210081, 6302210089), ex 6302 22 90 (TARIC code 6302229019), ex 6302 31 00 (TARIC code 6302310090) and ex 6302 32 90 (TARIC code 6302329019), originating in Pakistan. A country-wide anti-dumping duty of 13,1 % was imposed on all companies exporting the product concerned to the Community. (2) In May 2006, following an ex officio partial interim review pursuant to Article 11(3) of the basic Regulation, the Council, by Regulation (EC) No 695/2006 (3), amended Regulation (EC) No 397/2004 and established new duty rates ranging from 0 % to 8,5 % based on a new investigation period between 1 April 2003 and 31 March 2004. Given the large number of cooperating exporting producers, a sample was established. (3) The companies selected in the sample were attributed the individual duty rates established during the review investigation, while other cooperating companies not included in the sample were attributed the weighted average duty rate of 5,8 %. A duty rate of 8,5 % was imposed on companies which either did not make themselves known or did not cooperate in the investigation. (4) Article 1(4) of Regulation (EC) No 397/2004 gives the possibility to Pakistani exporting producers which meet the three criteria set out in the same Article to be granted the same treatment as the cooperating companies not included in the sample (new exporting producer treatment or NEPT). (5) Regulation (EC) No 925/2007 established the findings concerning 18 Pakistani companies having requested NEPT. Four of these companies were granted NEPT, while the requests of the remaining 14 companies were rejected. B. NEW EXPORTING PRODUCERS REQUESTS (6) 13 additional Pakistani companies have requested to be granted NEPT. (7) An examination was carried out to determine whether each applicant fulfils the criteria for being granted NEPT as set out in Article 1(4) of Regulation (EC) No 397/2004, by verifying that:  it did not export to the Community the product described in recital 1 in the period between 1 April 2003 and 31 March 2004,  it is not related to any of the exporters or producers subject to the measures imposed by that Regulation, and  it has actually exported to the Community the product concerned after the investigation period on which the measures are based or it has entered into an irrevocable contractual obligation to export a significant quantity to the Community. (8) A questionnaire was sent to all applicants who were asked to supply evidence to demonstrate that they met the three criteria mentioned above. (9) Exporting producers fulfilling these three criteria may be granted the duty rate applicable to the cooperating companies not included in the sample, i.e. 5,8 %, pursuant to Article 1(4) of Regulation (EC) No 397/2004. C. FINDINGS (10) Three Pakistani companies requesting NEPT did not reply to the initial questionnaire. It was therefore not possible to verify whether these companies fulfilled the criteria set out in Article 1(4) of Regulation (EC) No 397/2004 and their request had to be rejected. These companies were informed that their application would not be considered any further and were given the opportunity to comment. No comments were received. (11) For two Pakistani exporting producers, the examination of the information submitted showed that they had provided sufficient evidence to prove that they meet the three criteria set out in Article 1(4) of Regulation (EC) No 397/2004. Therefore, these two producers can be granted the duty rate applicable to the cooperating companies not included in the sample (i.e. 5,8 %) in accordance with Article 1(4) of Regulation (EC) No 397/2004 and be added to the list of exporting producers in the Annex to that Regulation. (12) One Pakistani company was found to be related to a company which had cooperated in the review investigation and which exported the product concerned during the IP. Therefore, this producer did not fulfil the second criterion set out in Article 1(4) of Regulation (EC) No 397/2004, and its request for NEPT was therefore rejected. This company was informed that its application could not be considered any further and was given the opportunity to comment, but it did not submit any additional information that could lead to a change in the findings. (13) Three Pakistani companies were found to have exported the product concerned during the IP. Therefore, these three producers did not fulfil the first criterion set out in Article 1(4) of Regulation (EC) No 397/2004 and their requests for NEPT were therefore rejected. These companies were informed that their application could not be considered any further and were given the opportunity to comment, but they did not submit any additional information that could lead to a change in the findings. (14) Three Pakistani companies were unable to prove that they had sold the product concerned to the Community after the IP or having entered into an irrevocable contractual obligation to export a significant quantity to the Community. Therefore, it could not be established whether these companies had exported the product concerned after the IP as set out in the third criterion in Article 1(4) of Regulation (EC) No 397/2004, and their requests for NEPT were therefore rejected. These companies were informed that their application could not be considered any further and were given the opportunity to comment, but they did not submit any additional information that could lead to a change in the findings. (15) One Pakistani company was unable to prove that it was a producer of the product concerned and did not supply any supporting evidence of any sales of the product concerned to the Community after the IP or having entered into an irrevocable contractual obligation to export a significant quantity to the Community. This applicant did not therefore meet the basic criterion of being an exporting producer and its application could therefore not be considered any further. This company was informed that its application could not be considered any further and were given the opportunity to comment, but did not submit any additional information that could lead to a change in the findings. (16) All the applicants and the Community industry were informed of the final findings of the examination and were given the opportunity to submit their comments. D. CONCLUSION (17) In consideration of the findings mentioned in recital 11, two Pakistani exporting producers were found to fulfil the criteria set out in Article 1(4) of Regulation (EC) No 397/2004 to be granted NEPT. These companies should therefore be added to the list of cooperating manufacturers in the Annex to Regulation (EC) No 397/2004 and be subject to the duty rate of 5,8 %. The requests submitted by the remaining 11 Pakistani companies should be rejected for the reasons outlined above, HAS ADOPTED THIS REGULATION: Article 1 The list of cooperating manufacturers in the Annex of Regulation (EC) No 397/2004 shall be replaced by the following: Name Address A.B. Exports (PVT) Ltd Off. No 6, Ground Floor, Business Center, New Civil Lines, Faisalabad A.S.T. (PVT) Limited Saba Square 2-C, Saba Commercial Street No 3, Phase V Extension, D.H. Authority, Karachi Aala Processing Industries (PVT) Ltd 5 KM Satyana Road Faisalabad 38000 Abdur Rahman Corporation (Pvt) Ltd P-214 Muslim Town #1, Sargodha Road, Faisalabad Adil Waheed Garments 66-Zubair Colony, Jaranwala Road, Faisalabad Afroze Textile Industries (Pvt) Ltd LA 7/1-7, Block 22 F.B. Area, Karachi Al Musawar Textile (PVT) Ltd Atlas Street, Maqbool Road, Faisalabad M/S Al-Ghani International 202 Bhaiwala, Ghona Road, Faisalabad Al-Karam Textile Mills (PVT) Ltd 3rd floor, K.D.L.B. Building, 58-West Wharf Road, Karachi Al-Latif W,S, 24, Block-2, Azizabad, F.B. Area, Karachi-75950 Al-Noor Processing & Textile Mills Sargodha Road, Near Bava Chak, Faisalabad Al-Raheem Textile F/40, Block-6, P.E.C.H.S., Karachi Ameer Enterprises 3rd floor, Bismillah Centre, Street No 2, Karkhana Bazar, Yanr Market, Faisalabad Amsons Textile Mills (PVT) Ltd D-14/B, S.I.T.E., Karachi Amtex (Private) Limited 1-Km, Khurrianwala-Jaranwala Road, Faisalabad Anjum Textile Mills (PVT) Ltd Anjum Street, Nalka Kohala, Sargodha Road, Faisalabad Ansa Industries Plot #16, Sector C-2 Karachi Exporting Processing Zone Landhi Industrial Area Karachi 74000 Apex Corporation 1-19, Arkay Square, PO Box 13373, Karachi M/S Arif Textiles Private Limited Karim Bibi Street, Bawa Chak, Sargodha Road Faisalabad Arshad Corporation 1088/2, Jail Road Faisalabad 38000 Arzoo Textile Mills Ltd 2,6 km, Jaranwala Road, Khurrinwala, Faisalabad Asia Textile Mills D-156, S.I.T.E. Avenue, Karachi Aziz Sons D21/Karach, S.I.T.E., Karachi-75700 B.I.L. Exporters 15/5, Sector 12/C, North Karachi Industrial Area, Karachi Baak Industries P-107, Akbarabad, Near Allied Hospital, Faisalabad Be Be Jan Pakistan Limited Square No 7, Chak No 204/R.B., Faisalabad Bela Textiles Ltd A-29/A, S.I.T.E., Karachi Bismillah Fabrics (PVT) Ltd 3 Km, Jhumbra Road, Khurrianwala, Faisalabad Bismillah Textiles (PVT) Ltd 1. KM, Jaranwala Road, Khurrianwala, Faisalabad Classic Enterprises B-1/1, Sector 15, Korangi Industrial Area, Karachi M/S Club Textile Sargodha Road, Ali Block Faisalabad Cotton Arts (PVT) Ltd 613/1, Dagrawaan Road, Faisalabad D.L. Nash (Private) Ltd 11, Timber Pond, Keamari Road, Karachi-75620 Dawood Exports PVT Ltd PO Box 532, Sargodha Road, Faisalabad Decent Textiles P-1271, Abdullahpur, West Canal Road, Faisalabad En Em Fabrics (Pvt) Ltd 10th Km, Sargodha Road, Faisalabad En Em Industries Ltd 10th Km, Sargodha Road, Faisalabad Enn Eff Exports 4th floor, Business Centre, New Civil Lines, Faisalabad Faisal Industries Office 205, Madina City Mall, Abdullah Haroon Road, Saddar, Karachi Fashion Knit Industries 5-Business Centre, Ground Floor, Mumtaz Hassan Road, Karachi Fateh Textile Mills Limited PO Box No 69, Hali Road, S.I.T.E., Hyderabad Gerpak Textile (PVT) Ltd 317 Clifton Centre, Schon Circle, Kehkashan Clifton, Karachi Gohar Textile mills 208 Chak Road, Zia Town, Faisalabad H.A. Industries (PVT) Ltd 10 KM, Jaranwala Road, Faisalabad Haroon Fabrics (Private) Limited P-121, Rafique Colony, Jail Road, Faisalabad Hays (PVT) Limited A-33, (C), Textile Avenue, S.I.T.E., Karachi-75700 M/S Home Furnishings Limited Plot No 1, 2, 10, 11, Sector IX-B., Karachi Export Processing Zone, Karachi Homecare Textiles D-115, S.I.T.E., Karachi Husein Industries Ltd HT-8 Landhi Industrial & Trading Estate, Landhi, Karachi Ideal International A-63/A, SIND Industrial Trading Estate, Karachi-75700 J.K. Sons Private Limited 3-1/A, Peoples Colony Jaranwala Road Faisalabad Jaquard Weavers 811 Mahmoodabad Colony, Multan Kam International F-152, S.I.T.E., Karachi Kamal Spinning Mills 4th KM, Jranwala Road, Khurrianwala, Faisalabad Kausar Processing Industries (PVT) Ltd P-61 Gole Chiniot Bazar, Faisalabad Kausar Textile Industries (PVT) Ltd Maqbool Road, Faisalabad Khizra Textiles International P-68, First Floor, Tawakal Cloth Market, Gol Chiniot Bazar, Faisalabad-38000 Kohinoor Textile Mills Limited Peshawar Road, Rawalpindi Latif International (PVT) Ltd Street No 1, Abdullahpur, Faisalabad Liberty Mills Limited A/51-A, S.I.T.E., Karachi M/s M.K. SONS Pvt Limited 2 KM, Khurrianwala, Jarranwala Road, Faisalabad MSC Textiles (PVT) Ltd P-19, 1st floor, Montgomery Bazar, Faisalabad Mughanum (PVT) Ltd P-162, Circular Road, Faisalabad Mustaqim Dyeing & Printing Industries (Pvt) Ltd D-14/A, Bada Board, S.I.T.E., Karachi Naseem Fabrics Suite #404, 4th floor, Faisalcomplex, Bilal Road, Civil Lines, Faisalabad Nawaz Associates 87 D/1 Main Boulevard Gulberg III, Lahore Nazir Industries Suite 3, 7th floor, Textile Plaza, M.A. Jinnah Road, Karachi-74000 Niagara Mills (PVT) Ltd Kashmir Road, Nishatabad, Faisalabad Nina Industries Limited A-29/A, S.I.T.E., Karachi Nishitex Enterprises P-224, Tikka Gali No 2, Y.Y. Plaza., 1st floor, Montgomery Bazar, Faisalabad Parsons Industries (PVT) Ltd E-53 S.I.T.E., Karachi Popular Fabrics (PVT) Limited Plot 115, Landhi Industrial Area, Karachi Rainbow Industries 810/A, Khanewal Road, Multan Rehman International P-2, Al Rehman House, Ghulam Rasool Nagar Main Road, Sarfraz Colony, Faisalabad Sadaqat Textile Mills Pvt Ltd Sadaqat Street, Sargodha Road, Faisalabad Sadiq Siddique Co. 170-A, Latif Cloth Market, M.A. Jinnah Road, Karachi Sakina Exports International #313, Dada Chambers, M.A. Jinnan Road, Karachi-74000 Samira Fabrics (PVT) Ltd 401-403, Chapal Plaza, Hasrat Mohani Road, Karachi Sapphire Textile Mills Limited 313, 3rd floor, Cotton exchange Bldg. I.I., Chundrigar Road, Karachi Shahzad Siddique (PVT) Ltd 4,5 KM, Khurrainwala Jaranwala Road, Faisalabad Shalimar Cotton Export (PVT) Ltd Yousaf Chowk, Sargodha Road, Faisalabad Sharif Textiles Industries (PVT) Ltd PO Box 265, Satiana Road, Faisalabad Shercotex 39/c, Peoples Colony, Faisalabad Sitara Textile Industries Limited 6- K.M., Sargodha Road, Faisalabad South Asian Textile Inds. Street No 3, Hamedabad Colony, Vehari Road, Multan Sweety Textiles Pvt Ltd P-237, 2nd floor, Hassan Arcade Montgomery Bazar, Faisalabad Tex-Arts P-22, 1st floor, Montgomery Bazar, Faisalabad The Crescent Textile Mills Ltd Sargodha Road, Faisalabad Towellers Limited WSA 30-31, Block 1, Federal B, Karachi Union Exports (PVT) Limited D-204/A, S.I.T.E., Karachi-75700 United Finishing Mills Ltd 2nd floor, Regency Arcade, The Mall, Faisalabad United Textile Printing Industries (Pvt) Ltd PO Box 194, Maqbool Road, Faisalabad Wintex Exports PVT Ltd P-17/A, Main Road, Sarfaraz Colony, Faisalabad Zafar Fabrics (PVT) Limited Chak No 119, J.B. (Samana), Sargodha Road, Faisalabad Zamzam Weaving and Processing Mills Bazar 1, Razabad, Faisalabad ZIS Textiles Private Limited 3Km Sheikhupaura Road Khurrianwala Faisalabad Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 April 2008. For the Council The President D. RUPEL (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ L 66, 4.3.2004, p. 1. Regulation as last amended by Regulation (EC) No 925/2007 (OJ L 202, 3.8.2007, p. 1). (3) OJ L 121, 6.5.2006, p. 14.